An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in
accordance with the provisions of Rule 30(e)(3) of the North Carolina Rules of
A   p   p    e   l   l   a    t   e       P   r    o   c   e   d    u   r   e   .




                                 NO. COA13-921

                      NORTH CAROLINA COURT OF APPEALS

                            Filed:    7 October 2014


JUSTIN MORGAN HALL,
     Plaintiff

      v.                                       Catawba County
                                               No. 11 CVD 2481
STACY MARIE HALL,
     Defendant.

____________________________________

JUSTIN MORGAN HALL,
     Plaintiff,

      v.

STACY MARIE HALL,                               Catawba County
     Defendant,                                 No. 11 CVD 2482

      And

BRIAN COFFEY,
     Defendant.


      Appeal by defendant from order entered 21 December 2012 by

Judge Robert A. Mullinax, Jr. in Catawba County District Court.

Heard in the Court of Appeals 20 February 2014.


      Wesley E. Starnes for plaintiff-appellee.

      Crowe   &   Davis,   P.A.,     by   H.   Kent   Crowe,   for   defendant-
                                      -2-
    appellant.


    DAVIS, Judge.


    Stacy      Marie    Hall    (“Defendant”)      appeals   from    the     trial

court’s   21    December   2012    order    granting    Justin      Morgan    Hall

(“Plaintiff”) primary physical and legal custody of her minor

children “Luke” and “Nathan.”1           On appeal, she argues that the

trial court erred by (1) failing to apply the appropriate legal

standard in determining that Defendant had acted in a manner

inconsistent     with   her    constitutionally-protected         status     as    a

parent of Luke; and (2) making inadequate findings of fact to

support   its     conclusion      that     awarding    primary      custody       to

Plaintiff was in the children’s best interests.                   After careful

review, we vacate the trial court’s order and remand for further

proceedings.

                               Factual Background

    Plaintiff and Defendant were married in January of 2007 and

separated in June of 2011.           During their marriage, the parties

had one child together, Nathan, who was born in 2007.                 Defendant

also has a child from a previous relationship with Brian Coffey

(“Mr. Coffey”), Luke, born in 2005.



1
  Pseudonyms are used throughout             the   opinion   to     protect    the
privacy of the minor children.
                                            -3-
     Following their separation, Plaintiff filed a complaint in

Catawba County District Court on 12 August 2011 seeking primary

custody of Nathan, child support, equitable distribution, and

attorneys’ fees.           Plaintiff also sought emergency custody of

Nathan, alleging that (1) Defendant had moved to Ohio to live

with her boyfriend, leaving both minor children in Plaintiff’s

care; (2) Defendant had then threatened to take the children to

Ohio; and (3) Plaintiff was concerned that Defendant would flee

to   Ohio     with      the   children       in    an    attempt    to     elude     the

jurisdiction       of     North    Carolina’s       courts.       The    trial     court

granted temporary emergency custody of Nathan to Plaintiff.

     Also     on     12    August    2011,        Plaintiff      filed   a   separate

complaint     against      Defendant    and       Mr.   Coffey   seeking     emergency

custody, temporary and permanent custody, and child support for

Luke.       Plaintiff      was    granted    temporary     emergency      custody     of

Luke.   On 18 August 2011, Mr. Coffey filed an answer denying

Plaintiff’s allegations that Mr. Coffey had not made significant

efforts to contact or establish a relationship with Luke and

requesting that the trial court award custody “to the person or

persons legally entitled and whom the court concludes will act

in the best interest of [Luke].”

     On 14 October 2011, the trial court entered a temporary

custody order regarding Luke which continued primary physical
                                        -4-
custody with Plaintiff and established a visitation schedule for

Defendant   and    Mr.    Coffey.       In    that     order,       the     trial   court

concluded       that     Defendant      and      Mr.         Coffey       had       “acted

inconsistently with their constitutionally protected status and

thereby waived their status as the biological parents of the

minor   child,    [Luke].”      On     17    October    2011,       the     trial   court

entered a temporary custody order continuing primary physical

custody of Nathan with Plaintiff and establishing a visitation

schedule for Defendant.

    On      3     January      2012,        Defendant        filed        answers     and

counterclaims seeking custody of Luke and Nathan.                            On 17 July

2012, Defendant filed motions (1) alleging that Plaintiff had

violated the trial court’s temporary custody orders by taking

the minor children out of state to Myrtle Beach, South Carolina

and by consuming alcohol in the children’s presence; and (2)

requesting that the trial court hold him in contempt.

    The     parties’      respective        claims     for     child      custody      and

support and Defendant’s motion for contempt came on for hearing

on 18 September 2012.           On 21 December 2012, the trial court

entered an order (1) concluding that Defendant and Mr. Coffey

had “acted in a manner inconsistent with their constitutionally

protected status as parents of the minor children”; (2) granting

primary   physical       and   legal    custody      of      Luke     and    Nathan    to
                                          -5-
Plaintiff;     (3)   establishing        a   summer    and      holiday      visitation

schedule for Defendant with both children; (4) establishing a

visitation schedule for Mr. Coffey with Luke; and (5) holding

Plaintiff in contempt for violating the temporary custody orders

and ordering him to pay $250.00.                 Defendant gave timely notice

of appeal to this Court.

                                       Analysis

    Initially,       we    note    that      Defendant       failed    to        serve   Mr.

Coffey with copies of her brief and the record on appeal until

well after the time requirements set forth in the Appellate

Rules of Procedure.            Plaintiff contends that these violations

require   dismissal       of     her   appeal     as   to      Luke,       Mr.    Coffey’s

biological son.

    It    is     well      established          that     a     violation           of    the

jurisdictional rules governing the taking of an appeal requires

this Court to dismiss the appeal.                See Dogwood Dev. & Mgmt. Co.

v. White Oak Transp. Co., 362 N.C. 191, 197, 657 S.E.2d 361, 365

(2008) (“A jurisdictional default . . . precludes the appellate

court   from   acting     in     any   manner     other      than     to    dismiss      the

appeal.”).      However, the violations in the present case were

nonjurisdictional         and,     consequently,          do    not        mandate       our

dismissal of this appeal.

    Here, Defendant served Mr. Coffey with her notice of appeal
                                                   -6-
in    accordance         with        Rule    3     of     the       North      Carolina       Rules    of

Appellate         Procedure,          thereby        apprising            him     of    the     appeal,

affording         him    the    opportunity             to    participate,         and    conferring

jurisdiction upon this Court.                            See Bailey v. State, 353 N.C.
142,    156,       540 S.E.2d 313,    322     (2000)         (“In    order     to    confer

jurisdiction            on    the     state’s       appellate            courts,       appellants      of

lower court orders must comply with the requirements of Rule 3

of     the     North          Carolina           Rules        of     Appellate         Procedure.”).

Defendant’s subsequent failure to timely serve Mr. Coffey with

the record on appeal and her brief — although a violation of the

Appellate Rules — does not compel us to dismiss the appeal.                                           See

Henlajon, Inc. v. Branch Highways, Inc., 149 N.C. App. 329, 333,

560 S.E.2d 598,       602    (2002)        (explaining           that     rule       governing

timing       of    service           of     documents          on     other      parties        is    not

jurisdictional and “does not automatically mandate dismissal”).

       Because          we    conclude       that        Defendant’s           violation       has    not

frustrated         the       adversarial          process          and    does    not     impede      our

review of this appeal, we proceed to address the merits of the

case.        See    Dogwood, 362 N.C.        at    200,      657     S.E.2d    at    366-67

(stating that appellate court may consider “whether and to what

extent the noncompliance [with the Appellate Rules] impairs the

court’s task of review and whether and to what extent review on

the     merits      would           frustrate       the         adversarial         process”         when
                                                -7-
determining        if     there     was    a      substantial        failure     or   gross

violation of the appellate rules).

I. Defendant’s Constitutionally-Protected Status as Parent

    A     legal         parent      enjoys       a     “constitutionally         protected

paramount     interest       in     the    companionship,           custody,   care,     and

control of his or her child.”                   Price v. Howard, 346 N.C. 68, 79,

484 S.E.2d 528, 534 (1997).                      As such, in a custody dispute

between a legal parent and a non-parent, the best interests

standard applies only if the trial court first finds by clear

and convincing evidence that the legal parent’s conduct has been

inconsistent with his or her constitutionally-protected status.

Best v. Gallup, 215 N.C. App. 483, 490, 715 S.E.2d 597, 601

(2011), appeal dismissed and disc. review denied, ___ N.C. ___,

724 S.E.2d 505 (2012).               Defendant contends that in the present

case,   it    is    not     clear    whether          the   trial    court   applied     the

appropriate        “clear    and    convincing          evidence”     standard    when    it

concluded     that      Defendant         had    acted      inconsistently       with    her

constitutionally-protected status as a parent when determining

custody of Luke.          We agree.

    In Bennett v. Hawkes, 170 N.C. App. 426, 613 S.E.2d 40

(2005),      the trial court awarded primary physical custody of the

child to her paternal grandparents.                         In its order, the trial

court concluded as a matter of law that the child’s mother and
                                         -8-
father “have acted inconsistently with their constitutionally

protected status as parents” and that “[t]he best interest of

the minor child will be served by residing primarily with the

[paternal grandparents].”          Id. at 427-28, 613 S.E.2d at 41.               On

appeal, this Court held that remand was required because it was

unclear     which      standard   the    trial    court     had     applied     when

considering         whether       the     appellant-mother           had      acted

inconsistently with her parental status.              Id. at 429, 613 S.E.2d

at   42.       We     explained   that    the    trial    court’s     failure    to

articulate the standard it applied was “critical” because “while

the general standard of proof in child custody cases is by a

preponderance of the evidence, . . . where the natural parent’s

constitutionally protected status is at issue, the standard of

proof is clear and convincing evidence.”             Id.

     As in      Bennett, we cannot determine in the present case

which      standard     the   trial     court    employed    when     considering

Defendant’s constitutionally-protected status as Luke’s parent.

Neither the permanent custody order entered on 21 December 2012

nor the temporary order entered on 14 October 2011 articulated

the standard of proof the trial court used when concluding that

Defendant had acted inconsistently with her constitutionally-

protected status as Luke’s parent.                 As such, on remand, the

trial court is directed to utilize the “clear and convincing
                                               -9-
evidence”     standard       in    evaluating          whether      Defendant     has    acted

inconsistently with her constitutionally-protected status as a

parent.

II. Sufficiency of the Findings of Fact

      Defendant       also    argues       on    appeal      that     the   trial     court’s

findings      of    fact     are    insufficient            to    support   its     ultimate

conclusion that awarding primary physical and legal custody of

both Luke and Nathan to Plaintiff was in the children’s best

interests.         It is well established that when entering a custody

order, the trial court must make sufficient findings of fact to

support its conclusions of law.                      Peters v. Pennington, 210 N.C.

App. 1, 13, 707 S.E.2d 724, 733 (2011); see N.C. Gen. Stat. §

50-13.2(a) (2013) (“An order for custody must include findings

of fact which support the determination of what is in the best

interest of the child.”).                 “The determination of what will best

promote the interest and welfare of the child, that is, what is

in the best interest of the child, is a conclusion of law, and

this conclusion must be supported by findings of fact as to the

characteristics of the parties competing for custody.”                                Hunt v.

Hunt,   112    N.C.     App.       722,    728,       436 S.E.2d 856,     860     (1993)

(internal citation and quotation marks omitted).                                This Court

reviews whether the trial court’s findings adequately support

its   ultimate       conclusions          de    novo    on       appeal.    Carpenter       v.
                                           -10-
Carpenter, ___ N.C. App. ___, ___, 737 S.E.2d 783, 785 (2013).

       Here, the custody order gave primary physical and legal

custody of both children to Plaintiff.                   Consequently, in order

to support this custody arrangement for Nathan, the court was

required       to   make     findings      demonstrating    that     the    award   of

primary custody to Plaintiff was in Nathan’s best interests.

See Everette v. Collins, 176 N.C. App. 168, 173, 625 S.E.2d 796,

799 (2006) (“In a custody dispute between two natural parents

‘the best interest of the child’ test must be applied.”).

       However, because Plaintiff is not Luke’s biological father,

in order to support            its decision to grant              Plaintiff primary

custody of Luke, the trial court was required to make adequate

findings supporting a determination both that (1) Defendant had

acted     in    a    manner    inconsistent       with    her     constitutionally-

protected status as Luke’s biological parent; and (2) placing

primary     custody     of    Luke   with     Plaintiff     was    in    Luke’s   best

interests.          See Davis v. Swan, 206 N.C. App. 521, 525, 697
S.E.2d 473, 476-77 (2010) (“[T]he best interests of the child

standard applies in a custody dispute between a legal parent and

a    non-parent      when    clear   and    convincing     evidence      demonstrates

that the legal parent’s conduct has been inconsistent with his

or    her      constitutionally       protected     status.”),          disc.   review

denied, ___ N.C. ___, 706 S.E.2d 239 (2011).
                                           -11-
      Findings      adequate       to   support     the    legal   conclusion        that

awarding    custody     to    a    particular      party    will   be    in    the   best

interests of the child should address the characteristics of the

competing     parties        and    “may       concern     physical,     mental,       or

financial     fitness    or       any   other     factors     brought    out    by   the

evidence and relevant to the issue of the welfare of the child.”

Hall v. Hall, 188 N.C. App. 527, 532, 655 S.E.2d 901, 905 (2008)

(citation and quotation marks omitted).                    These findings must be

more than conclusory statements or recitations of the evidence;

instead, they must resolve the issues in dispute and bear upon

the   parties’      respective          fitness     to     care    for    the    child.

Carpenter, ___ N.C. App. at ___, 737 S.E.2d at 787.

            A custody order is fatally defective where
            it fails to make detailed findings of fact
            from which an appellate court can determine
            that the order is in the best interest of
            the child, and custody orders are routinely
            vacated where the “findings of fact” consist
            of mere conclusory statements that the party
            being awarded custody is a fit and proper
            person to have custody and that it will be
            in the best interest of the child to award
            custody to that person.      A custody order
            will also be vacated where the findings of
            fact are too meager to support the award.

Id. (citation and brackets omitted).

      Here,    in    concluding         that      Plaintiff    should     be    awarded

primary physical and legal custody of Luke and Nathan, the trial

court made the following pertinent findings of fact:
                    -12-
1. The minor child, [Luke], . . . is the
biological child of Stacy Hall and Brian
Coffey.

2. The minor child [Luke] is in       the   2nd
grade at Jenkins Elementary School.

3. During the 2011-2012 academic school
year, [Luke’s] teacher was Ms. Perez in the
first grade.

4. Mr. Hall picked [Luke] up from Jenkins
and dropped him off [at] Jenkins; he was a
“room parent” whereby he volunteered at the
school, assigning various other parents to
volunteer in the classroom.     He attended
field   trips,   parent-teacher  association
events and meetings, provided snacks and
materials for the class.

5. According to Ms. Perez’ testimony, Mr.
Hall performed his duties as “room parent”
exceptionally and was the single most-
involved parent in the first grade class for
2011-2012 at Jenkins Elementary School.

6. The minor child, [Luke], presented with
no consistent behavioral problems, although
he did disrupt class some in the beginning
of the year.      He did so by exhibiting
behavior such as bringing a bug into the
classroom via his pants’ pocket, talking in
line, and playing and talking during carpet
time. As evidenced by his mid-year behavior
chart, his behavior improved considerably as
the year progressed.    Ms. Perez has never
met Brian Coffey; she has met Ms. Stacy Hall
once, in the cafeteria, when she came to
have lunch with [Luke]. Ms. Perez conducted
either three (3) or four (4) parent-teacher
conferences with Mr. Hall, two of which Ms.
Perez initiated and two of which, Mr. Hall
initiated.   In the 2011-2012 academic year,
the minor child [Luke] was tardy on an
unexcused basis 25 times, an amount which is
                    -13-
unacceptable and excessive.

7. [Luke’s] current teacher is a Ms. Mary
Rose Grimes who teaches the second grade at
Jenkins Elementary School, and has for
approximately the last 12 years.     According
to [Luke’s] progress report, he has had an
excellent start to the second grade.       Mr.
Hall has again, agreed to be [Luke’s] “room
parent,” again volunteering and agreeing to
assist with events such as the Walk-a-Thon.
Ms. Grimes has met both Mr. Coffey and Ms.
Hall at the “sneak preview” which took place
the day before school started.     Ms. Grimes
also    received     an    electronic     mail
communication from Mr. Coffey, asking how
the minor child [Luke] was doing.      Jenkins
Elementary    School    is   a    school    of
distinction.   The minor child [Luke] is an
active participant in the mileage club which
meets on Fridays and encourages the children
to get out and exercise. In the year 2012,
he has logged 42.2 miles.

8. The minor child, [Nathan], . . . is a
product of the marriage between Mr. and Ms.
Hall.     The minor child is enrolled in
Kindergarten at Jenkins, and his teacher is
Ms. Karen Taylor.       She has assisted the
minor child, [Nathan], in learning his
numbers and letters, and learning to write
his name.       Mr. Justin Hall volunteers
approximately one (1) time per week in the
minor child’s classroom. Ms. Taylor met Ms.
Hall at a “sneak preview” event similar to
the one conducted by Ms. Grimes; she has
received an e-mail request from Ms. Hall to
receive    e-mail    updates  on   [Nathan’s]
progress.   She has received several e-mails
from Ms. Hall referencing the minor child,
[Nathan].    [Nathan] has had his frog moved
one time for talking on the carpet.

. . . .
                     -14-
10. . . . . Justin Hall is employed at ICM
Distribution.    In 2011, he made $59,000.
His earnings are 100% commission based. His
work   requires   extensive   travel,    Monday
through   Thursday,    to   places   such    as
Greensboro,        Winston-Salem,        Boone,
Fayetteville;   Knoxville,    Tennessee;    and
Blacksburg, Virginia area.         His travel
requires that he spend 10-11 nights per year
away from home. He makes bi-annual trips in
January and June to the Outer Banks. He is
off Friday, Saturday, and Sunday.

. . . .

12. Mr. Hall has donated school supplies to
both of his minor children’s classes. He is
the head coach of [Luke’s] basketball team
at the Hickory Rec Department, a 5 and 6-
year old league. Games were in November and
December 2011 on Tuesdays and Thursdays
every week for six (6) weeks.      He had no
assistance, and 6-8 people were on the team
known as the Hickory Tigers.       The minor
child [Luke] is in Pack 1 of the Tiger
Scouts which meets at Corinth Reformed
Church.   There are 6-7 Scouts in his troop
which meets once per week on Mondays at 6:30
p.m. The meetings began six (6) weeks after
school started in the 2012 academic school
year.    [Luke] has only missed 2-3 Tiger
Scout meetings.   Mr. Hall is the Associate
Den Leader, David Ohler is the Den Leader.
The minor child [Luke] played machine-
pitched baseball from April through the end
of May 2012 at the St. Stephens Optimist
Club.   Mr. Hall was the volunteer Assistant
Manager. Mr. Coffey came to half the games.
Mr. Hall purchased uniforms and equipment
and was present for all practices and games.

. . . .

14. Mr. Hall attends LakeView Baptist Church
and with the help of his mother, sees to it
                    -15-
that [Luke] attends Sunday School, church,
and is involved in the Youth Choir.     Both
[Nathan] and [Luke] participated in the 2011
children’s Christmas play, with [Nathan]
playing the role of a shepherd.

15. The minor child, [Nathan], plays soccer
for the BlackHawks; Mr. Hall is an assistant
coach.    Games were held in January and
February 2012. The minor children typically
spend every other Saturday night with Mr.
Hall’s parents and a weekend night once per
month with a member of Ms. Hall’s family.

16. Ms. Hall has exercised considerable,
additional   visitation time than   that
contemplated by the Temporary Order of
Custody entered in August 2011.    Those
visits have included two (2) consecutive
overnights.

17. Ms. Hall has provided Mr. Hall with zero
dollars and zero cents for the support and
maintenance of the minor children since the
entry of the Temporary Order of Child
Custody, although she has purchased [a]
substantial amount of clothing including
shorts and shoes; food and snacks for the
minor children.   On June 29, Ms. Hall took
the minor children to Ocean Isle Beach,
North Carolina for a 2-night vacation.   Mr.
Hall did not go, and had no objection to Ms.
Hall’s request.     Simultaneously, the Hall
family was vacationing in Horry County,
South Carolina.   Ms. Hall took the children
from Ocean Isle Beach, North Carolina, to
Myrtle Beach, South Carolina.      The minor
children stayed at the beach with the Halls;
3-4 days after the beginning of the Hall
family vacation, Ms. Stephanie Adams, a
former girlfriend of Mr. Hall, arrived.
They dated for approximately 5½ months. She
has three (3) children, ages 7, 3, and 10½
months.     The children have three (3)
separate fathers, one of whom is deceased.
                    -16-
Ms. Adams stayed overnight for two (2)
nights at the Hall family 4-bedroom vacation
rental home.

18. Mr. Hall explains the minor child
[Luke’s] excessive tardies as a result of
his disturbing tendency to oversleep.      His
former bedtime was between midnight and 2:30
a.m.      His   testimony  is   that   he  has
alleviated the problem by going to bed
around 11:00 p.m.     His efforts as a father
to the minor child [Nathan] and as a father
figure to the minor child [Luke]           are
admirable, although his failure to have the
minor child [Luke] at school on time has
denied the minor child access to the Pledge
of   Allegiance,   reading   time,   and  most
importantly to the lesson that no one likes
to be kept waiting. Mr. Hall has taken the
minor children camping at the Bear Den near
Asheville, North Carolina and in Jefferson,
in the extreme northwest corner of North
Carolina.     He has facilitated friendships
between [Nathan] and a boy named James and
between [Luke] and boys named Cole and
Kelly.

19. December 12-17, 2011, Ms. Hall stayed
with Mr. Hall to facilitate additional time
to spend with her minor children.         On
December 15, Ms. Hall allowed the minor
children to miss school to visit with her.
She has participated in watching ballgames
and taking the minor children to and from
school when she is in Catawba County, North
Carolina.    She uses her uncle Ronnie’s
residence as well as Mr. Hall’s residence as
well as motels to facilitate her visits.

20. On approximately three (3) occasions,
the Halls had difficulty with the minor
child [Luke’s] conclusion of visits with his
mother.

21. Mr. Hall socializes with male and female
                    -17-
patrons at a karaoke/sports bar known as
Crawdaddy’s.    His favorite karaoke song is
“Rebel Yell,” by Billy Idol.       He has a
friend named “Rainbow” whom he met at
Crawdaddy’s. In late January, he engaged in
a sexual relationship with a Ms. Laurel
Hendrix in his home while the minor children
were   at    their   paternal   grandparents’
residence.

22. In September 2011, the minor children
visited Horry County, South Carolina.    Ms.
Hall   was    contacted,  and   provided  no
resistance.    The trips to South Carolina,
although a minimal violation of the Order,
are, in fact, violations of the Order; the
violations are willful and Ms. Hall’s either
implicit   or    explicit  consent   to  the
violations is not a lawful excuse.

23. The minor children attended summer camp
and Bible school at LakeView Baptist Church,
and are “lively young men,” according to Ms.
Walker, their Sunday School teacher.     Mr.
Hall served as a Sunday School teacher and
volunteered at the children’s church once
every two (2) to three (3) weeks. Ms. Stacy
Hall stayed with Mr. Justin Hall September
13- September 17, 2012, again to facilitate
time with the minor children.

24.   Ms.  Donna   Hall,   the  minor   child
[Nathan’s] paternal grandmother, is employed
at Hickory High School as a registered nurse
and as a health science teacher. She picks
up both boys after school at approximately
3:10 p.m. some two (2) to three (3) times
per week.   She keeps the boys some two (2)
to three (3) times per week until Mr. Hall
returns from work.      She lives with her
husband in a 3-bedroom home.    She took the
kids to Broadway at the Beach located in
Myrtle Beach, South Carolina.    Her husband
is a program manager for a phone company,
and he works out of the home.       Both Ms.
                      -18-
Donna Hall and her husband assist Mr. Justin
Hall with expenses required to maintain the
minor children. Ms. Donna Hall attended
[Luke’s]   first    grade     spring    program,
“Pizza/Bingo     Fundraiser”      at      Jenkins
Elementary School.    She makes Sunday lunch
for the boys after church and attends the
boys’ various athletic events.      She and the
minor children’s maternal grandmother, Anita
McKinney,    have    an    excellent      working
relationship    which    consists    of    weekly
contact and acknowledge that the boys love
them both. Involvement of both grandmothers
is   necessitated,    as    it   is    in    many
circumstances, specifically when a mother
moves to Ohio to live with her boyfriend.

25. Mr. Justin Hall and Ms. Stephanie Adams
consumed wine at the beach while the minor
children were in their physical possession,
again a direct violation of the Temporary
Order of Child Custody; no lawful excuse was
provided and the violation was willful.

. . . .

28. Ms. Stacy Hall is 27 years old, and
resides in Pickering, Ohio, some 18 miles
from Columbus.   She moved to Ohio in July
2011 initially residing in New Albany, Ohio;
in September 2011 she moved to Pickerington.
From August 2011 until December 2011 she was
a staffing member for a home health care
service. From January through June 2012 she
worked at Buckeye Home Care from 9:00 a.m.
until 4:00 p.m.    She made $15.00 per hour
and was a patient services director.     She
worked for Mr. Earl Bruce, who is best-known
as the head football coach at Ohio State
University.   He had the unenviable task of
replacing legendary Coach Woody Hayes, which
he did successfully, winning four (4) Big
Ten championships in a 7-year period. Coach
Bruce, unfortunately down-sized his company,
resulting    in     Ms.    Hall’s    current
                    -19-
unemployment.

29. She receives unemployment checks in the
amount of $178.00 per week.       She paints
apartment walls and puts up curtains for a
customer, and makes approximately $300 per
month.   She is on track to graduate from
Limestone College with a liberal arts degree
via an online program in the Spring of 2013.
She receives FAFSA (Federal Student Aid) to
help with tuition costs. Prior to attending
Limestone College, she attended Catawba
Valley Community College in an attempt to
become a Certified Nurse’s Assistant (CNA).
The Court has received no information as to
bad faith or underemployment on her part and
declines to impute any income to Ms. Hall.

30. Ms. Hall is involved in a romantic
relationship with Mr. Justin Coolbaugh with
whom she moved to Ohio in June 2011. He is
the planning leader at Ensource, a natural
gas company; he has no children. They share
a 4-bedroom 2½ bathroom home that he owns,
and which is located some six (6) hours and
forty five minutes from Catawba County,
North Carolina.   The residence is valued at
approximately $235,000.00.    Initially, Ms.
Hall moved into a townhome in New Albany to
which she still has access.     Mr. Coolbaugh
and Ms. Hall are engaged to be married and
have set a date of April 6, 2013.

31.   She   has   dutifully   and   faithfully
exercised     her     every-other     Saturday
visitation as contemplated by the Temporary
Child Custody Order.     She either stays at
Mr. Hall’s home, a hotel, or Uncle Ronnie’s.
She filled out information to enroll the
minor children at Jenkins Elementary School
for the 2012-2013 academic school year. She
has made efforts to be involved in the minor
children’s   academic   and   extra-curricular
activities, which efforts are made much more
difficult by her decision to follow Mr.
                    -20-
Coolbaugh to central Ohio, some 6 hours and
45 minutes away from the only home that the
boys have ever known.

32. She took the minor children to Tweetsie
and hiking.      She has heard the minor
children use profanity.    In September 2011
Mr.   Coolbaugh   and  Mr.   Hall  exchanged
pleasantries in the presence of the minor
child.    In March 2012, Mr. Hall and Mr.
Coolbaugh again exchanged pleasantries at
[Nathan’s] soccer trophy presentation.   Ms.
Hall provided birthday gifts and packages
for [Nathan] at a party at Glenn Hilton
Park, and took [Luke] fishing and had a
cookout at Uncle Ronnie’s for his birthday.
She made birthday bags for [Nathan’s] class
that consisted of candies and dollar coins
purchased at Party City.

33. The minor children would attend Colgate
Elementary School which is located 1.2 miles
from her current residence in central Ohio.
She lives in a neighborhood with two (2)
playgrounds and lots of kids.        She is
friends with people who have children.   The
Court has received no evidence of any other
family   members   of  [Nathan]   or  [Luke]
residing in central Ohio; neither child has
ever been to central Ohio.    While in Ohio,
Ms. Hall volunteered at the Nationwide
Children’s Hospital, Neo-Natal unit.     Her
current residence is located on Button Hush
Lane.     She proposes Ms. Missy Lee as
alternative child caregiver should she (Ms.
Hall) have to work or study.      She became
engaged to Mr. Coolbaugh on June 10, 2012.
No one from Ms. Hall’s family has visited
her residence since moving to Ohio.

34. Ms. Hall has spent in excess of $10,000
in travel expenses and assisting Mr. Hall in
providing for the necessities for the minor
children since the entry of the Temporary
Order.   Ms. Hall’s father lives in Bristol,
                                      -21-
             Tennessee.   Ms. Hall’s father has not been
             to her residence in Ohio.

             35. Both Halls have cursed in front of the
             minor children.     Their curse words have
             included [“s—t”] and [“f— you.”]

             36. On November 2, 2012, Ms. Hall opted out
             of a possible visitation with the minor
             children to eat dinner with cousin; John, at
             the establishment Mr. Hall made famous, also
             known as Crawdaddy’s.    Mr. Danny Hendrix,
             previously mentioned, paternal grandfather
             of the minor child, works some 50 hours a
             week.    His work commitments as a truck
             driver make it difficult for him to have
             consistent visitation time with the minor
             children.

             . . . .

             38. Justin Morgan Hall is a fit and proper
             person to exercise care, custody and control
             of the minor children, [Luke and Nathan],
             with the Defendant, Stacy Hall, and the
             Defendant, Brian Coffey, fit and proper
             people to exercise visitation as set forth
             more fully herein.

        These findings primarily consist of a mere recitation of

facts in evidence and fail to (1) actually resolve the parties’

disputes     as     to   their   respective   fitness   to    exercise      care,

custody, and control of Nathan and Luke; and (2) sufficiently

explain why         awarding primary custody to Plaintiff          is in the

minor children’s best interests.              See In re H.J.A., ___ N.C.

App. ___, ___, 735 S.E.2d 359, 363 (2012) (“The trial court must

.   .    .   find    the   ultimate   facts    essential     to   support    the
                                        -22-
conclusions      of   law.       Evidentiary    facts     are    those      subsidiary

facts required to prove the ultimate facts.                     Ultimate facts are

the   final     resulting     effect    reached      by   processes         of   logical

reasoning from the evidentiary facts.” (citations and quotation

marks omitted)); Carpenter, ___ N.C. App. at ___, 737 S.E.2d at

790 (remanding for additional findings where trial court’s order

failed to “explain why awarding primary custody of [the minor

child] to defendant is in [the minor child’s] best interest”).

      Here, the primary issues raised by the parties revolved

around    (1)    Plaintiff’s       various     violations       of    the    temporary

custody orders; (2) Plaintiff’s fondness for socializing on the

weekends and frequenting a drinking establishment/karaoke bar

called    Crawdaddy’s;       (3)    Plaintiff’s   failure       to    ensure       Luke’s

arrival at school on time; (4) Defendant’s decision in June of

2011 to leave the children in Plaintiff’s care and move to Ohio

to be with her now-fiancé Justin Coolbaugh; and (5) Defendant’s

desire for the minor children to live primarily with her in

Ohio.     While the trial court entered findings on these issues,

it did not       actually     resolve the       parties’ disputes            by making

ultimate      factual   findings       specifically       indicating        how    these

matters    related to or impacted the children’s welfare.                             See

Dixon v. Dixon, 67 N.C. App. 73, 78, 312 S.E.2d 669, 672 (1984)

(“[T]he    findings     in   a     custody   order    bearing        on   the     party’s
                                          -23-
fitness to have care, custody, and control of the child and the

findings as to the best interests of the child must resolve all

questions raised by the evidence pertaining thereto.”).

       In Carpenter, our Court reviewed a custody order which —

like    the    order       from   which     Defendant     currently     appeals     —

contained findings that merely recited the evidence presented

and    “fail[ed]      to    resolve   the    primary     issues   raised    by    the

evidence      which        bear   directly       upon   the   child’s    welfare.”

Carpenter, ___ N.C. App. at ___, 737 S.E.2d at 787.                        In that

case, the disputed issues concerning the child’s welfare were

the “defendant’s allegations of excessive alcohol consumption by

[the] plaintiff, conflicts in the parties’ parenting styles, and

[the child’s] resulting anxiety.”                  Id. at ___, 737 S.E.2d at

787.    While the trial court made some findings addressing the

disputed issues, these findings failed to explain the impact

these matters had on the minor child’s welfare.                   See id. at ___,

737 S.E.2d at 789 (“The order addresses other disputed issues .

. . without relating the findings to [the child’s] needs or best

interest.     It is difficult to discern the meaning of some of the

findings, or at least how the findings relate to the child’s

welfare.”).      Consequently, we remanded the matter to the trial

court    so   that     it     could   make       additional   findings     of    fact

resolving the disputed issues and explaining why the custody
                                        -24-
arrangement was in the best interests of the child.                      Id. at ___,

737 S.E.2d at 790.

      We believe that the same course of action is appropriate

here.    In this case, the trial court’s findings acknowledged the

above-referenced issues by making findings of fact addressing

Plaintiff’s    violation        of    the    temporary     custody      orders,      his

frequenting    of    Crawdaddy’s,       and    his    failure     to   get    Luke    to

school on time.        The trial court also made findings addressing

the     difficulty    and    added      expense       Defendant    has       faced    in

exercising her visitation because of the distance between Ohio

and Catawba County, the increased involvement of the parties’

mothers in caring for the children due to Plaintiff’s move to

Ohio, and the school the children would attend if they were to

reside in Ohio with Plaintiff.                 Absent from the trial court’s

findings, however, is any explanation of how these issues affect

the welfare and best interests of Luke and Nathan.

      In addition, for reasons more fully explained above, the

trial    court’s     findings    and    conclusions      regarding       Defendant’s

constitutionally-protected            status    as    Luke’s    biological      parent

are insufficient as they do not adequately facilitate effective

appellate review.           As such,        we conclude that       remanding         this

action    is   appropriate       so    that     the    trial    court     can     enter

appropriate     findings        of    fact     resolving       these     issues      and
                                        -25-
explaining why the custody arrangement it ultimately orders is

in the children’s best interests.

       Plaintiff contends that the trial court’s findings of fact

were sufficient to support the award of primary custody of the

children to him, particularly in light of the fact that the

parties stipulated to the trial court’s ability to take judicial

notice of the temporary custody orders that were entered in

October of 2011 and incorporate those findings and conclusions

into the permanent custody order “as if more fully stated forth

herein.”     See Davis v. McMillian, 152 N.C. App. 53, 57-58, 567
S.E.2d 159, 161-62 (2002) (explaining that trial court may take

judicial notice of findings from prior custody order regarding

child); Raynor v. Odom, 124 N.C. App. 724, 728, 478 S.E.2d 655,

657    (1996)    (“No   decisions       in     North      Carolina        specifically

indicate that it is improper for a trial court to use orders

from   temporary    hearings    .   .    .   in    the    same     case    to   support

permanent custody orders.           This Court has found that it is not

improper for a trial court to take judicial notice of earlier

proceedings in the same cause.”).

       Taking judicial notice of the temporary custody orders does

not, however, cure the deficiencies noted above in the trial

court’s    21    December    2012   order.          This    is     so     because    the

additional      findings    contained     in      the    earlier    orders      do   not
                                      -26-
resolve    the    above-referenced      issues      or    address      the    13-month

period between the hearing on temporary custody and the hearing

on permanent custody.

      Because there is sufficient evidence in the record upon

which     appropriate   findings       of    fact    to     support       a    custody

determination may be made, the trial court need not hold a new

trial or take additional evidence on remand.                      Rather, based on

the   evidence    presented    at    trial,   the        trial    court      must   make

additional       findings   (1)      resolving       the     parties’         disputes

regarding the children’s welfare; and (2) explaining why its

ultimate custody determination is in Luke’s and Nathan’s best

interests.       See Carpenter, ___ N.C. App. at ___, n. 4, 737
S.E.2d at 790, n. 4 (concluding that new trial was unnecessary

where   record     contained   sufficient      evidence          to   make    findings

supporting custody determination and trial court “simply failed

to make those findings”).

                                    Conclusion

      For the reasons stated above, we vacate the trial court’s

custody order and remand for further proceedings consistent with

this opinion.

      VACATED AND REMANDED.

      Judges CALABRIA AND STROUD concur.

      Report per Rule 30(e).
-27-